         Case 1:13-cr-00271-LTS Document 1120 Filed 05/08/21 Page 1 of 1




                                     George Robert Goltzer
                                       Attorney At Law
                                      152 West 57th Street
                                           8th Floor
                                     New York, NY 10019

 Ying Stafford                                                              Tel. (2 12) 608-1260
 Associate Counsel                                                          Fax (1646) 430-8944
                                                                            Cell: (917) 553-6704
                                                                             grgoltzer@gmail.com

                                             May 8, 2021

Hon, Laura Taylor Swain
United States District Judge
Southern District of New York                                   MEMO ENDORSED
500 Pearl Street
New York, NY 10007
Via ECF

                                       Re: United States v. McNeal
                                             13 Cr. 271 (LTS)

Dear Judge Swain:

        Please accept this letter as an application, on notice to the government, to modify the recently
entered scheduling order, which adjourned this matter to September 16, 2021. I just noticed that the
date is Yom Kippur, the holiest day of the Jewish religion, when we do not travel or work. Since my
family and I observe that tradition, may I impose upon Your Honor to briefly continue the matter to
any date during the last two weeks of September.

        If this application is agreeable, may I impose upon Your Honor to “so order” this letter and
have it posted via ECF. Thank you for your consideration. I remain

                                       Respectfully,
                                       s/GRGoltzer
                                       George R. Goltzer

cc: All parties via ECF                The request is granted. The matter is adjourned to September 30, 2021,
                                       at 2:00 p.m. DE#1120 resolved.
GRG/ms
                                       SO ORDERED.
                                       Dated: May 10, 2021
                                       /s/ Laura Taylor Swain, Chief U.S.D.J.
